Citation Nr: 1120728	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-41 247	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left knee/lower extremity disability, to include as secondary to residuals of a left ankle fracture with degenerative joint disease (DJD).

5.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a left ankle fracture with DJD.

6.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma RO.  An RO hearing was scheduled in March 2009; the Veteran withdrew his request.

The issues of service connection for right ear hearing loss, tinnitus, a left knee/lower extremity disability, and a right knee disability, and of reopening a claim of service connection for left ear hearing loss, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A psychiatric disability was not manifested in service, and such disability is not shown at any time during the pendency of this claim.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A September 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has considered whether a VA psychiatric examination is necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, as there is no competent evidence of a current psychiatric disability; the low threshold of McLendon is not met (and a VA psychiatric examination is not necessary).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has a psychiatric disability, claimed as anxiety and depression, secondary to his service-connected disabilities.  

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of any psychiatric disability.  

The Veteran's postservice treatment records are also entirely silent for any complaints, treatment, or diagnosis of a psychiatric disability.  The claims file contains no mental health treatment records whatsoever, nor any indication that the Veteran has ever sought mental health treatment at any time.  He has not identified any VA or private treatment for which records could be obtained.  

There is no evidence of that a psychiatric disability was manifested in service (the Veteran does not allege otherwise), and no competent evidence that a chronic acquired psychiatric disability was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).   While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of anxiety and depression, the diagnosis of a psychiatric disability is a complex medical question beyond lay observation.  This is not a situation where the diagnosis may be established by lay evidence:  the disability is not one capable of diagnosis by lay observation (it requires medical knowledge); the Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a psychiatric disability); and the Veteran does not describe symptoms supporting a later diagnosis (as psychiatric disability is not diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection, direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic acquired psychiatric disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  As the record does not include any such evidence, there is no valid claim of service connection for a psychiatric disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The preponderance of the evidence is against this claim.  Accordingly, it must be denied. 


ORDER

Service connection for a psychiatric disability is denied.


REMAND

In an April 2005 rating decision, the RO denied service connection for left ear hearing loss, based essentially on a finding that there was no evidence a nexus between such disability and the Veteran's service (no evidence or hearing loss or noise trauma in service).  The Veteran did not timely appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The Veteran's September 2008 claim sought service connection for bilateral hearing loss.  While the claim of service connection for right ear hearing loss is new (requiring de novo review), the claim for left ear hearing loss is, in fact, a request to reopen a previously denied claim.  The November 2008 rating decision on appeal addressed only the right ear; the claim regarding left ear hearing loss remains pending.  Therefore, the request to reopen a claim for service connection for left ear hearing loss must be remanded for RO adjudication.

Regarding the claims of service connection for right ear hearing loss and tinnitus, the Veteran alleges that these disabilities arose as a result of his exposure to noise trauma in service.  Specifically, he has stated that he was assigned guard duty on post to include gate sentry and flight line guard duty (and had to qualify on the M-14 rifle and.45 caliber pistol).  

Postservice treatment records show an initial notation of mild high frequency sensorineural hearing loss in the right ear on private audiological examination in February 2009.  The Veteran also reported tinnitus in the left ear.  The audiometry report is in chart form and the findings have not been converted to numerical data.  Caselaw is clear that private audiometry in chart form must be considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Accordingly, interpretation of the private findings by an appropriate medical professional is necessary.  If the findings are at variance with those found on VA audiological examination in July 2009 (when mild high frequency sensorineural hearing loss (SNHL) in the right ear was diagnosed, but audiometry did not show a right ear hearing loss disability as defined in 38 C.F.R. § 3.385) and/or in October 2009 (mild high frequency SNHL diagnosed, not shown (per § 3.385) by audiometry, and the examiner opined that hearing loss was not caused or aggravated by service), they must be reconciled.    

On July 2009 VA audiological examination, the examiner opined that tinnitus "is as likely as not a symptom associated with the hearing loss".  Therefore, the matter of service connection for tinnitus is inextricably intertwined with those of service connection for hearing loss, and consideration of the claim of service connection for tinnitus must be deferred pending resolution of the service connection for hearing loss claims.

Regarding the claims of service connection for right knee and the left knee/lower extremity disabilities, the Veteran claims that they are secondary to his service-connected left ankle disability.  The April 2005 rating decision denied service connection for degenerative joint disease of both knees on a direct basis.  However, the current contentions of secondary service connection constitute new claims, which require proper notice, development, and adjudication.

Under the revised 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran has a diagnosis of degenerative joint disease of both knees (see August 28, 2003 Clinic Note with X-ray results)(and underwent a left total knee replacement in July 2007).  He has a service connected left ankle disability, and the low threshold standard expressed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  He has not been afforded a VA examination in this matter, and such examination is necessary.  

Furthermore, records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran all appropriate VCAA notice for the secondary service connection claims for disabilities of the right and left lower extremities, and afford him opportunity to respond.  With respect to left ear hearing loss, the RO should provide the Veteran the notice appropriate in claims to reopen, afford him opportunity to respond and arrange for any further development indicated, and then adjudicate his pending request to reopen the claim of service connection for left ear hearing loss.  If the determination is negative, he should be so advised, and also advised of his appellate rights and that the matter will be before the Board unless he initiates (and perfects) an appeal. 
2.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of any and all VA evaluations and/or treatment the Veteran has received for the disabilities on appeal.  He should also be asked to specify whether he received any private treatment or evaluation for these disabilities, the records for which have not already been obtained, and to provide releases for records of any such treatment or evaluation (which the RO should then obtain for association with his claims file).

3.  The RO should arrange for an audiologist to review the report of the February 2009 private audiogram that is associated with the claims file and interpret the chart in that report, with conversions of the chart to numerical values for puretone thresholds (at the 500, 1000, 2000, 3000 and 4000 Hertz frequencies).  If the interpretations of the private audiometry (or any private treatment records received pursuant to the request in #3, above) are at variance with those found on VA audiological evaluation in July 2009 and/or October 2009, the audiologist should reconcile the findings.  If this cannot be done based on the record, a further audiological evaluation of the Veteran (with audiometric studies) to resolve the discrepancy should be arranged.

4.  The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current right left and left knee/lower extremity pathology, and in particular whether any is secondary to (was caused or aggravated by) his service-connected left ankle disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) all current right knee and left knee/lower extremity disability entities.  

b)  What is the most likely etiology of each left and right lower extremity disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 % or better probability) that any right knee or left knee/lower extremity pathology was caused or aggravated by the Veteran's service-connected left ankle disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical texts/treatises, as appropriate.  

5.  The RO should then readjudicate the claims on appeal (tinnitus in light of the determinations made regarding hearing loss disability).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


